Los hechos están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La demanda en este caso dice así:
“Yo, Pablo Cancel, P. I., * * formulo denuncia contra Clemente Borque — chauffeur—LICENCIA espeoial — por delito infrac-ción al artículo 12 (a) de la Ley de Autos de abril 13, 1916, come-tido de la manera siguiente: Que en septiembre 5, 1916, y hora 12 a. m., y en la parada '16%, carretera de Santurce, del Distrito Judicial Municipal de San Juan, P. R., el referido acusado que guiaba como conductor el auto No. 519 de su propiedad, maliciosa y volun-tariamente no tomó las debidas precauciones en el manejo de dicho auto para garantizar vidas y propiedades, dando lugar a que el re-ferido auto chocase con el niño Joaquín Sola, el cual recibió con-tusiones de las que fué asistido en la Sala de Socorro de Santurce. Hecho1 contrario a la.ley para tal caso prevista.”
Bajo tal denuncia Borque fué juzgado y condenado por la Corte de Distrito de San Juan, Sección Segunda, como autor de una “infracción a la Ley de Automóviles,” a sufrir un mes de cárcel, y no conforme con la sentencia interpuso el pre-sente recurso de apelación, señalando como error que la de-nuncia no le imputó delito alguno y por tanto que no pudo ser válidamente condenado.
El Fiscal sostiene qu.e la denuncia es suficiente porque sigue las palabras del estatuto.
Hemos estudiado el caso y a nuestro juicio tiene razón el apelante. La denuncia no imputó al acusado infracción con-creta alguna. Tampoco siguió las palabras del estatuto. La sección 12 de la ley No. 75 de 1916 que se alega como infrin-gida, contiene ocho apartados. El primero es general, los otros se refieren a casos específicos.' En una denuncia hecha *596dé acuerdo con esa sección, para concluir que se han seguido los palabras del estatuto no basta que se exprese en general que el chauffeur “no tomó las debidas precauciones en el manejo de dicbo auto para garantizar vidas y.propiedades,” sino que es necesario especificar además que realizó algún becbo en violación de alguna o algunas de las varias dispo-siciones concretas contenidas en dicba sección.
Debe declararse con lugar el recurso y absolverse al acusado. .

Revocada la sentencia apelada y absuelto el acusado. .

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutcbison.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.